DISMISS and Opinion Filed April 30, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 No. 05-11-00429-CV

       LONNIE BURGESS AND ALL OCCUPANTS, Appellants
                            V.
   HARDY CREDIT CO, THE SUCCESSORS AND OR ASSIGNEES OF
            LIBERTY SAVINGS BANK FSB, Appellee

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-10-02543-C

                        MEMORANDUM OPINION
                  Before Justices Molberg, Goldstein, and Smith
                          Opinion by Justice Goldstein
      We reinstate this appeal. This case was abated in 2011 due to bankruptcy. See

TEX. R. APP. P. 8.2. The Court conducted an independent review of the federal Public

Access to Court Electronic Records (PACER) system which shows the bankruptcy

case associated with this appeal was dismissed on August 25, 2011, effectively

dissolving the automatic stay.

      We notified the parties by letter, requesting they inform the Court of the status

of the bankruptcy and of this appeal. We cautioned that the failure to respond would
result in the appeal being dismissed for want of prosecution. See id. 42.3(b),(c). To

date, neither party has responded.

      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b),(c).




                                           /Bonnie Lee Goldstein/
                                           BONNIE LEE GOLDSTEIN
                                           JUSTICE

110429F.P05




                                        –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

BURGESS, LONNIE AND ALL                      On Appeal from the County Court at
OCCUPANTS, Appellants                        Law No. 3, Dallas County, Texas
                                             Trial Court Cause No. CC-10-02543-
No. 05-11-00429-CV          V.               C.
                                             Opinion delivered by Justice
HARDY CREDIT CO, THE                         Goldstein. Justices Molberg and
SUCCESSORS AND OR                            Smith participating.
ASSIGNEES OF LIBERTY
SAVINGS BANK FSB, Appellee

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered April 30, 2021




                                       –3–